Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 7/15/2022.  Claims 1, 4, 7, 8, 10-18, and 20 are amended, no claims are canceled, and no claims are added; Claims 1-20 are pending in this application.
The examiner thanks the applicant for indicating the support for the claim amendments in the remarks.
Response to Arguments
35 USC 101 rejection of claims 10-17 is withdrawn in view of claim amendments to claims 10-17.
Applicant’s arguments filed 7/15/2022 with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN110926461A in view of US 20140162696 A1 Tysowski; Piotr Konrad.

Regarding Claim 1, The combination teaches A method (See Li an ultra-wideband-based indoor positioning method; paragraph [0005]), comprising: 
generating a plurality of messages that each include selection information comprising anchor information associated with a corresponding one of the plurality of anchors; and wirelessly broadcasting, by a plurality of anchors, the plurality of messages (See Li [0013-0018], [0027] [0077-0081] broadcasting of positioning requests, positioning signals are broadcasted at regular time through the positioning labels, acquiring a first coordinate of a positioning label (tag or mobile device) based on a time difference of arrival ,DOA" algorithm or time of flight "TOF" algorithm selection; wherein selection information in determining the first coordinate of the positioning label)
wherein the selection information enables a mobile device to select a particular position estimation mode from among a group of position estimation modes (See Li [0030-0031], [0077-0081] the information received from UWB base stations to acquire the first coordinate of the positioning label (the selection information) enables a positioning label or tag (a mobile device) to select an optimal position estimation method, TDOA algorithm or TOF algorithm, accordingly to obtain a second coordinate of the positioning label),
wherein the group of position estimation modes includes first and second estimation modes (See Li [0030-0031], [0077-0081] time of flight "TOF" (first) and time difference of arrival "TDOA" (second) position estimation modes), 
wherein the first estimation mode is based on first range measurements for a first pair of anchors of the plurality of anchors (See Li [0026-0027], [0077-0078] TOF position estimation mode uses ranging measurements between positioning base stations (first pair of anchors) to provide three known points), 
wherein the second estimation mode is based on a plurality of range measurements for multiple pairs of anchors of the plurality of anchors (See Li [0079]-[0081] TDOA position estimation mode uses four known points corresponding to four positioning base stations (multiple pairs of anchors)), 
wherein one or more radio measurements (See Li [0077-0081] TOF or TDOA measured values) obtained by the mobile device enable the mobile device to apply a particular radio measurement locating process of the particular position estimation mode to determine position information of the mobile device based on the one or more radio measurements (See Li [0030-0031], [0077-0081]) one of the TOF or TDOA based positioning modes are used to determine the second coordinate of the positioning label).
	Li does not explicitly disclose wherein each of the first estimation mode and the second estimation mode is assigned to a respective type of area of multiple types of areas within a demarcated area, wherein selecting the particular position estimation mode involves determining an estimated current position of the mobile device based on the selection information and identifying a type of area of the multiple types of areas that corresponds to the estimated current position.
	Tysowski teaches wherein each of the first estimation mode and the second estimation mode is assigned to a respective type of area of multiple types of areas within a demarcated area  (See Tysowski Claim 2, [0026] location technique dependent on service area i.e. indoors vs outdoors), wherein selecting the particular position estimation mode involves determining an estimated current position of the mobile device based on the selection information and identifying a type of area of the multiple types of areas that corresponds to the estimated current position (See Tysowski Fig. 1, [0017]-[0018]  quality information including a designation of location technique and modifying location service based on the quality information; Claim 2, [0026] location technique dependent on service area i.e. indoors vs outdoors; [0047]-[0048] ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Li, to include the teachings of Tusowski, in order to enabled or enhanced by this capability are described including camera service, navigation services, data sharing services (Tysowoski Abstract).

Regarding Claim 2, The combination teaches wirelessly transmitting, by one or more of the plurality of anchors, one or more measurement messages that include the one or more radio measurements (See Li [0077]-[0081] TOF or TDOA measured values are transmitted by at least one positioning base station).  
Regarding Claim 3, The combination including further Li teaches wherein the particular position estimation mode selected by the mobile device is the second estimation mode, and wherein the position information is represented along a hyperbolic curve (See Li [0079] Fig. 3, TDOA position estimation is also called Hyperbolic positioning).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the first position estimation mode of Li to include wherein the position information is represented along a hyperbolic curve, as taught by the second position mode of Li, in order to provide the advantages of using hyperbolic positioning to provide high positioning accuracy while minimizing energy consumption (Li [0082]-[0083]).

Regarding Claim 4, The combination teaches wherein the particular position estimation mode selected by the mobile device is the second estimation mode, and wherein the position information is represented in a one of a two dimensional coordinate system or a three dimensional coordinate system (See Li [0108]-[0110] the position of the tag is represented in using a coordinate system having first and second coordinates (two dimensional); See also Li [0025] three dimensional model).  
Regarding Claim 8, Li discloses wherein the particular position estimation mode is selected by the mobile device based in part on a previous position estimation mode of the mobile device, previous position information determined for the mobile device, previous information received by the mobile device from one or more of the plurality of anchors or a combination thereof (See Li [0089]-[0093] Periodically judging a estimation mode to be adopted for moving tag for positioning based where algorithm choice for next instance based in part on present instance).
Regarding Claim 9, The combination teaches wherein the mobile device applies a second radio measurement locating process of another position estimation mode to determine second position information of the mobile device (See Li [0078] [0082]-[0083] measurement method in both forward and reverse directions is adopted to reduce the ranging error for moving positioning tag), wherein the position information and the second position information are compared for accuracy (See Li [0078] [0082]-[0083] calculating the average value of the flight time, so that the ranging accuracy is improved, note: where taught averaging is equivalent to comparing as broadly claimed since no result of comparison is claimed or used).
Regarding Claim 10, Li discloses A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system of a mobile device (See Li an ultra-wideband-based indoor positioning method [0005], [0078]-[0079], [0152]-(0155])), facilitate performance of operations, the operations comprising:
wirelessly receiving, from one or more anchors, one or more messages that each include selection information comprising anchor information associated with a corresponding one of the one or more anchors messages (See Li [0013-0018], [0027] [0077-0081] acquiring a first coordinate of a positioning label (tag or mobile device) based on a time difference of arrival ,DOA" algorithm or time of flight "TOF" algorithm selection; wherein selection information in determining the first coordinate of the positioning label);
selecting, according to the selection information, a particular position estimation mode from among a group of position estimation modes that are each associated with a different radio measurement locating process (See Li [0030-0031], [0077-0081] the information received from UWB base stations to acquire the first coordinate of the positioning label (the selection information) enables a positioning label or tag (a mobile device) to select an optimal position estimation method, TDOA algorithm or TOF algorithm, accordingly to obtain a second coordinate of the positioning label);
obtaining, from at least one of the one or more anchors, one or more radio measurements (See Li [0030]-[0031] [0077-0081] receiving TOF or TDOA measured values from positioning base stations); and
determining position information of the mobile device based on the one or more radio measurements by applying a particular radio measurement locating process of the particular position estimation mode (See Li [0030-0031], [0077-0081]) one of the TOF or TDOA based positioning modes are used to determine the second coordinate of the positioning label).
Li does not explicitly disclose wherein the group of position estimation modes includes a first estimation mode that is assigned to a first type of area of multiple types of areas within a demarcated area and a second estimation mode that is assigned to a second type of area of the multiple types of areas, and wherein the selecting the particular position estimation mode involves determining an estimated current position of the mobile device based on the selection information and identifying a type of area of the multiple types of areas that corresponds to the estimated current position.
	Tysowski teaches wherein the group of position estimation modes includes a first estimation mode that is assigned to a first type of area of multiple types of areas within a demarcated area and a second estimation mode that is assigned to a second type of area of the multiple types of areas, (See Tysowski Claim 2, [0026] location technique dependent on service area i.e. indoors vs outdoors), wherein the selecting the particular position estimation mode involves determining an estimated current position of the mobile device based on the selection information and identifying a type of area of the multiple types of areas that corresponds to the estimated current position (See Tysowski Fig. 1, [0017]-[0018]  quality information including a designation of location technique and modifying location service based on the quality information; Claim 2, [0026] location technique dependent on service area i.e. indoors vs outdoors; [0047]-[0048] ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Li, to include the teachings of Tusowski, in order to enabled or enhanced by this capability are described including camera service, navigation services, data sharing services (Tysowoski Abstract).

Regarding Claim 11, The combination teaches wherein the obtaining the one or more radio measurements comprises wirelessly receiving, from the at least one of the one or more anchors, one or more measurement messages that include the one or more radio measurements (See Li [0030]-[0031] [0077-0081] receiving TOF or TDOA measured values from positioning base stations).
Regarding Claim 12, Li discloses wherein the group of position estimation modes includes a first estimation mode based on first range measurements for a first pair of anchors of the one or more anchors (See Li [0026-0027], [0077-0078] TOF position estimation mode uses ranging measurements between positioning base stations (first pair of anchors) to provide three known points).
Regarding Claim 13, The combination teaches wherein the group of position estimation modes includes a second estimation mode based on a plurality of range measurements for multiple pairs of anchors of the one or more anchors (See Li [0079]-[0081] TDOA position estimation mode uses four known points corresponding to four positioning base stations (multiple pairs of anchors)).
Regarding Claim 17, The combination teaches wherein the selecting the particular position estimation mode is based in part on previous position information determined for the mobile device, previous information received by the mobile device from at least one of the one or more anchors or a combination thereof (See Li [0089]-[0093] Periodically judging a estimation mode to be adopted for moving tag for positioning based where algorithm choice for next instance based in part on present instance).
Regarding Claim 18, Li discloses A system (See Li (0026), [0077-0096] indoor positioning system [0005], [0152]-(0155]), comprising: 
a plurality of anchors that are configured to perform operations comprising: obtaining a plurality of messages that each include selection information comprising anchor information associated with a corresponding one of the plurality of anchors; and wirelessly broadcasting the plurality of messages (See Li [0013-0018], [0027] [0077-0081] broadcasting of positioning requests, positioning signals are broadcasted at regular time through the positioning labels, acquiring a first coordinate of a positioning label (tag or mobile device) based on a time difference of arrival ,DOA" algorithm or time of flight "TOF" algorithm selection; wherein selection information in determining the first coordinate of the positioning label), 
wherein the selection information enables a mobile device to select a particular position estimation mode from among a group of position estimation modes, wherein the group of position estimation modes includes first and second estimation modes (See Li [0030-0031], [0077-0081] the information received from UWB base stations to acquire the first coordinate of the positioning label (the selection information) enables a positioning label or tag (a mobile device) to select an optimal position estimation method, TDOA algorithm or TOF algorithm, accordingly to obtain a second coordinate of the positioning label),
wherein the first estimation mode is based on first range measurements for a first pair of anchors of the plurality of anchors (See Li [0026-0027], [0077-0078] TOF position estimation mode uses ranging measurements between positioning base stations (first pair of anchors) to provide three known points), wherein the second estimation mode is based on a plurality of range measurements for multiple pairs of anchors of the plurality of anchors (See Li [0079]-[0081] TDOA position estimation mode uses four known points corresponding to four positioning base stations (multiple pairs of anchors)),
wherein one or more radio measurements (See Li [0077-0081] TOF or TDOA measured values) obtained by the mobile device enable the mobile device to apply a particular radio measurement locating process of the particular position estimation mode to determine position information of the mobile device based on the one or more radio measurements (See Li [0030-0031], [0077-0081]) one of the TOF or TDOA based positioning modes are used to determine the second coordinate of the positioning label).
Li does not explicitly disclose wherein each of the first estimation mode and the second estimation mode is assigned to a respective type of area of multiple types of areas within a demarcated area, wherein selecting the particular position estimation mode involves determining an estimated current position of the mobile device based on the selection information and identifying a type of area of the multiple types of areas that corresponds to the estimated current position.
	Tysowski teaches wherein each of the first estimation mode and the second estimation mode is assigned to a respective type of area of multiple types of areas within a demarcated area, (See Tysowski Claim 2, [0026] location technique dependent on service area i.e. indoors vs outdoors), wherein selecting the particular position estimation mode involves determining an estimated current position of the mobile device based on the selection information and identifying a type of area of the multiple types of areas that corresponds to the estimated current position (See Tysowski Fig. 1, [0017]-[0018]  quality information including a designation of location technique and modifying location service based on the quality information; Claim 2, [0026] location technique dependent on service area i.e. indoors vs outdoors; [0047]-[0048] ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Li, to include the teachings of Tusowski, in order to enabled or enhanced by this capability are described including camera service, navigation services, data sharing services (Tysowoski Abstract).

Claims 5-6, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al CN110926461A and US 20140162696 A1 Tysowski; Piotr Konrad, further in view of US 20150119071 A1 Basha; Syed Usman et al.
Regarding Claims 5 and 14, The combination teaches wherein the group of position estimation modes includes a third estimation mode that is based on a range measurement (See Li [0079]-[0083] combining a TDOA algorithm and a TOF algorithm is adopted (third estimation mode) including ranging measurement accordingly to estimate current moving tag and includes a distance from a positioning base station; paragraphs [0079], [0083]).
The combination does not teach a third estimation mode that is based on a range measurement of a single anchor of the plurality of anchors, and wherein the position information determined by the third estimation mode includes a distance from the single anchor.
Basha teaches a third estimation mode that is based on a range measurement of a single anchor of the plurality of anchors, and wherein the position information determined by the third estimation mode includes a distance from the single anchor (See Basha [0070] Where position is calculated with reference to a single beacon, the position of user device will be in the circle of distance calculated using the above formula, centered on the position of the beacon).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Li, to include the teachings of Basha, in order to determine position when fewer than three beacons are found (Basha [0067]).
Regarding Claims 6 and 15, The combination teaches wherein the group of position estimation modes includes a fourth estimation mode (See Li [0079]-[0083] combining a TDOA algorithm and a TOF algorithm is adopted (third estimation mode) including ranging measurement accordingly to estimate current moving tag and includes a distance from a positioning base station; paragraphs [0079], [0083]).
The combination does not teach a fourth estimation mode that is based on determining that the mobile device is within a coverage range of a single anchor of the plurality of anchors.
Basha teaches a fourth estimation mode that is based on determining that the mobile device is within a coverage range of a single anchor of the plurality of anchors (See Basha [0070] Where position is calculated with reference to a single beacon, the position of user device will be in the circle of distance calculated using the above formula, centered on the position of the beacon).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Li, to include the teachings of Basha, in order to determine position when fewer than three beacons are found (Basha [0067]).

Regarding Claim 19, The combination teaches wherein the obtaining the plurality of messages comprises generating the plurality of messages (See Li [0013-0018], [0027] [0077-0081] broadcasting of positioning requests, positioning signals are broadcasted at regular time through the positioning labels, acquiring a first coordinate of a positioning label (tag or mobile device) based on a time difference of arrival ,DOA" algorithm or time of flight "TOF" algorithm selection), 
wherein the group of position estimation modes includes a third estimation mode that is based on a range measurement (See Li [0079]-[0083] combining a TDOA algorithm and a TOF algorithm is adopted (third estimation mode) including ranging measurement accordingly to estimate current moving tag and includes a distance from a positioning base station; paragraphs [0079], [0083]), 
wherein the group of position estimation modes includes a fourth estimation mode that is based on determining that the mobile device is within a coverage range of a plurality of anchors (See Li [0079]-[0083] combining a TDOA algorithm and a TOF algorithm is adopted (third estimation mode) including ranging measurement accordingly to estimate current moving tag and includes a distance from a positioning base station; paragraphs [0079], [0083]), 
and wherein the selection information identifies anchor pairs for the plurality of anchors
 (See Li [0078]-[0079] TDOA and TOA estimation algorithm identifies pairs of known points corresponding to base station locations).
The combination does not teach a third estimation mode that is based on a range measurement of a single anchor of the plurality of anchors, and wherein the position information determined by the third estimation mode includes a distance from the single anchor, and a fourth estimation mode that is based on determining that the mobile device is within a coverage range of a single anchor of the plurality of anchors.
Basha teaches a third estimation mode that is based on a range measurement of a single anchor of the plurality of anchors, and wherein the position information determined by the third estimation mode includes a distance from the single anchor, and a fourth estimation mode that is based on determining that the mobile device is within a coverage range of a single anchor of the plurality of anchors (See Basha [0070] Where position is calculated with reference to a single beacon, the position of user device will be in the circle of distance calculated using the above formula, centered on the position of the beacon).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Li, to include the teachings of Basha, in order to determine position when fewer than three beacons are found (Basha [0067]).

Allowable Subject Matter
Claims 7, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, cited art Li only teaches wherein the selection information identifies anchor pairs for the one or more anchors (See Li [0078]-[0079] TDOA and TOA estimation algorithm identifies pairs of known points corresponding to base station locations).
Regarding Claim 16, cited art only teaches wherein the selection information identifies anchor pairs for the plurality of anchors (See Li [0078]-[0079] TDOA and TOA estimation algorithm identifies pairs of known points corresponding to base station locations), and wherein the selecting the particular position estimation mode is based in part on a previous position estimation mode of the mobile device (See Li [0089]-[0093] Periodically judging a estimation mode to be adopted for moving tag for positioning based where algorithm choice for next instance based in part on present instance).
Regarding Claim 20, cited art only teaches generate a mapping for position estimation modes to be utilized in particular areas of a demarcated area (See Li [0030]-[0031] virtual wire frame inside and outside areas mapping for estimation modes TOF and TDOA).
Dressler US 2010/0227626 A1, analogous art, further teaches wherein a machine learning process is applied to messages that are wirelessly transmitted as part of the particular radio measurement locating process, wherein the machine learning process is utilized to generate a mapping for position estimation modes to be utilized in particular areas of a demarcated area (See Dressler [0044] learning/training techniques, such as support vector machines are used to learn each mapping of position verses fingerprint based on measured or predicted signal strength for a grid of locations (particular areas of a demarcated area)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Li, to include the teachings of Dressler, in order to provide the advantages of improving accuracy (Dressler [0044]).

However, claims 7, 16 further recite the features wherein each of the first estimation mode and the second estimation mode is assigned to a respective type of area of multiple types of areas within a demarcated area, wherein selecting the particular position estimation mode involves determining an estimated current position of the mobile device based on the selection information and identifying a type of area of the multiple types of areas that corresponds to the estimated current position.
Similarly claim 20 further recites the features wherein the multiple types of areas include a hallway or an aisle, wherein the first estimation mode is mapped to the hallway or the aisle, wherein the multiple types of areas further include a room or an open space, and wherein the second estimation mode is mapped to the room or the open space.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Accordingly, claims 7, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for these reasons.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        /Srilakshmi K Kumar/SPE, Art Unit 2647